OFFICE      OF THE ATTORNEY               GENERAL         OF TEXAS
                                  AUSTIN
GROVER    SELLERS
A,,OINZI GeNmAL



 mnorable       Char. R. #rtln
 COuleT     hudltor
 RarriaonOount y
 Yuahall, Taxaa




         Tour iottor of ?e                                           , npu*ltia4$  tlb
 mnion or uilr flop                                                   rtatsd therein,
 1%      In part,     a8 Sol



                                                     w*r to an lnpulr7 a8
                                                     Bl0Olra’ gourt oould
                                                     for tin u1)e of thrir

                                                          c00lrty fr
                                                 or ifuri~fi
                                                        court Uoeld*
                                                 88ioMru*
                                   t6 tha hart lntorert    or the ooun-
                                  sherifr aad tbputr a iire4 lur
                                      p o r r o nao lly
                                  h a ir            wned
                                                       lato~bih,
                                    oont   per      ml10 barlr, rlth tb4
                                    the ordrr to w hate                  that the
                            the u80 of the utomobhr
                            tar                      will      l
          not lror~d $50.00  per month, or uq rea8omblo
          rUoUnt par nwith, bawd en the tour oeat par rile
          b-18,      tar   tile8
                               lotuedly           tratole&         whllr an borl-
          DIa8 for tha oesurt~,        and r*Qulrlng tha orfloer8
          t0 makr the proper         afflhrrlt laoh month am to
          4Ofua1.mileage tratrled            on 0ou.nt.y
                                                       bu8tna88, and
          no t ta lxarrb a that   aa, agreed upan rtth                       th@
          Shirt    and the Comalrrlon*ra* oourt?

                    ‘. , . .*
                                                                                          215   -

Honorable Ohar. R. krtin,               Pago t


          Our O~lnlon Ho. O-6301, mntloned In your iqulry,
18 bana UpOn SOOtiOn 19 Of AttiOh s!mO, VOCILOID'BAIhWt~tOd
CiTil 8titPtOB.  Thlr BOOtiOn of t& rtatuta 18 lpplloablm to
thou. OOUlltiO8hVilW a JaOptiatlOllin lI@O#S Of leo,tklo in-
h a b ita l
          nOOOSdiIig t0 thr h#t  Qn8@(Ung   ?dOnl    COnOU8.
iIazriWn     COuatr
                ha8 a popuhtton   of 50,900 inhrbltantr    aooord-
    t0 tho 1@40 Rodoral @II#uI, th0ww0,      seotlon 19 or Art-
   0 (I*Uo 18 not appUubk     to rald .OULltJ.

               SOOtiO~      (b)    Or Arti          Se4N, T0HiOllr8      @iJAOtWa
Olrll Statutou 18 applloablr to all of thor wuntloa     ooa-
taining a ~opiatlon  or 108a than 190,ooo i&bitaat#    aooord-
ina to Iho last prrao&lag redoral e01uau whew OiiiOOrB are
ocrpmuto~ oa ~JAmmel Mary baulr. Tho wuntr          otriolalo
of Hurlron                          oompoautod on an annul   8aluy baa18
aId ula                            ~1010   %899,18 w  librrbb  to Bdd
                                     Ad010      2899 ~?OVPa08 in put             a8


               *. . .

               %O      oOOId8dOZIOr8         COW%         Or th0 OOUntl Of
      thm 8hOriff'B ro8ldoMo uy, upon the writtrn
      and 8uora applloatlon of sush oftloor, rtatlw
      the MOOmBltJ th*rofoo, allow ow,or more auto-
      mobile8 to bo U8.d by thr lh b r irinfthe birohugo
      Or orilaial b~81~188, eloh, II pur0h~4      b tdn                               .
      count7 shall br bought ln the unmr    prororIbed
      by law Sot tha purohaw  of sappllrr aad pal4 for
      out of tho mmrral fund of thr oounty and thy
      #hall bo ra orto& anA pala la the ram8 manner aa
      heroin        prov Pdoll ror othor       lxpoaoou.
            *l?%olythe autoaoblh or aut~bllO8 are
      OWIlOdbr the 8hOritr OI hi8 b~Uti@#, tier #ha11
      bo allowed iour (4g) OOntB for~#aOh mil0 trawled
      in the dirohmt~   Ot OftiOid bu81nm88, whloh am
            oovor o illq o a r o of
      @ h a ll                   r                  tbo    nintonanoo,     do-
      proolatloa, and oporatlod of mrh lutomobllo.
      Suoh ml&a@   &hall bo roportd  ana paid in the
      ea .80
         Mnaor p r o 8o r ~bfo
                             o ~
                               ro tb o l
                                       rllarablo                         @x-
      PM08          0nb.r   th0    JWOV$#iO~        Of tai8 BOOtiOAr   IlO
      autmobl.1. Bhdl bo allow6                     for 8ay ooput~  Shrrirr
      lxoopt thorn regularly eaployd                in outrldr work.
      It aall   bo tbr             duOI or #a COQ.B%~ Aualtor, it
      llyl, OthorUi8.             the COllllliBdOorrB'Court, t0 ohoak
Iionorablr0haB. R. firtin,      P-a   S


     thr 8poo4omotor reading of oaoh or mid auto&o-
                     thm oountJ on08 oaoh month 8rd
                      rooord thorroil no luMlobllo
                             rhall bo used for ui~ prirato
     pUrpo8or      . . .*
            In aaar     ti your ~uo8tloa you ar0 rrupoottull~
ad+luod that lt 18 tho oplnloa of this dapartmort  that our
gplnlon MO. O-6381 18 no tlppllbablo to the quertlon un4or
wr8l4oratioa en4 that the oomi80loaor~~    court 0r Harrlwn
COWltg h8    LLOlo g 81
                     luthoritr t8 tilOU the 9hOrift rad hi8
doput    a tlat lua or mount or nono laob aoalih ror the
YOO Br W&O&      r#orul.ly owned autorob1 108 uwd in th0 (iis-
0hbrg0 Or th0 r r Orrio~al  kL81mBB.   ThO 8hOfirr MI! hi8
4oputlor are anti tab6 to be aUawoA refit2 oantr (40) tar
omh ml&     tr~vello4   la the dirohr~o    at oifioiol bruia8~8
*r o *Ja
       lutoaobl&o        o r lutbmbilos   uo ovsr4 br the Shbr-
lrr Or hi8 dOpUtlOB~




k-.,-d&                                           h-d011   W1111UtiB
                                                           A#d#tant,